Citation Nr: 0948814	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  04-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran's service personnel records indicate that he 
entered active duty in the U.S. Marine Corps in June 1975 and 
remained on continuous active service through several 
reenlistments, for which he received honorable discharges, 
including a reenlistment which began in April 1985.  In 
February 1987, he again reenlisted, for a period of four 
years.  Pursuant to a criminal conviction and sentence by a 
General Court-Martial in December 1988, the Veteran was 
incarcerated in military and other Federal facilities until 
his release from confinement in January 2004.  His separation 
document, DD Form 214, shows he was retained on active duty 
after his normal expiration of term of service (ETS), which 
would have been in February 1991, for approximately five 
years (1,836 days) until he was issued a dishonorable 
discharge in March 1996.  

The law bars payment of VA benefits to a former service 
member with respect to any period of service for which he or 
she has received a dishonorable discharge by reason of the 
sentence of a General Court-Martial.  See 38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(b)(2).  Therefore, only the 
Veteran's continuous active honorable service from June 1975 
until his ETS in February 1987, immediately before his final 
reenlistment, may be considered in determining whether he is 
eligible for VA compensation benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision (mailed in April 
2003) by the above Department of Veterans Affairs (VA) 
Regional Office.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the scope of a mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In consideration 
of the Court's holding, the Board has recharacterized the 
issue as reflected on the first page of this decision.


FINDINGS OF FACT

1.  The Veteran was exposed to combat-related stressors 
during his active military service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
current psychiatric disorder, to include PTSD, which is due 
to any incident or event in military service.  




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in October 2002 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
September 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  The Veteran's claim was subsequently readjudicated in 
August 2007.  Thus, the Board concludes that all required 
notice has been given to the Veteran and the defect with 
respect to the timing of the September 2006 notice has been 
cured.  See Mayfield, supra.  Moreover, the Veteran has not 
demonstrated any prejudicial or harmful error in VCAA notice.  
See Shinseki v. Sanders, supra. 

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of his claim.  The RO has 
obtained the Veteran's service treatment records, in addition 
to post-service treatment records dated from 1982 to 2003.  
The Veteran was also afforded a VA examination in March 2007.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board therefore concludes 
that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 


development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Governing Law, Facts, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2009).  




Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including psychoses, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such qualifying (e.g., honorable) service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2009); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV, the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Veteran is seeking entitlement to service connection for 
PTSD, claiming it is the result of stressors which occurred 
during his period of honorable service in Beirut, Lebanon.  
The Veteran's service personnel records reflect that he 
served in several combat-type situations, including providing 
military support after the suicide truck bombing of the U.S. 
Marine Corps barracks in Beirut in April 1983, which caused 
multiple casualties.  The Veteran was subsequently promoted 
to platoon sergeant and his unit guarded a hotel in which the 
British Embassy operated.  The Veteran and his unit were 
constantly harassed by Lebanese citizens, including a 
Lebanese woman who the Veteran reports took delight in 
throwing rocks in his direction, making obscene gestures, and 
shouting verbal threats.  The Veteran reports that the 
Lebanese woman would come regularly, approximately two or 
three times a week, with a small group of men to taunt and 
laugh at him.  The Veteran reports that his inability to take 
action or respond in any way was frustrating, and caused his 
anger to build up.  

The service personnel records show that the Veteran received 
numerous awards and decorations for his military service, 
including the Combat Action Ribbon.  Therefore, based on the 
foregoing, the Board finds there is sufficient evidence that 
the Veteran was exposed to combat-related or combat-type 
stressors during his honorable period of military service.  

There remains the question as to whether the evidentiary 
record establishes a competent diagnosis of PTSD.  In this 
regard, the Board notes the record contains conflicting 
evidence as to whether the Veteran has PTSD.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The evidence reveals the Veteran was incarcerated in military 
prison at Fort Leavenworth, Kansas, from September 1988 to 
April 2001.  While incarcerated, he was referred by his 
civilian attorney to H.C.M., M.D., for psychiatric 
evaluation.  In evaluating the Veteran, Dr. H.C.M. noted his 
reported stressors during his two tours of duty in Lebanon, 
including being the leader of a section that assisted in 
removing limbs, heads, and charred bodies following the 
bombing of the Marine barracks, and being constantly harassed 
by Lebanese citizens while guarding a hotel where the British 
Embassy was located.  The Veteran also reported that, after 
his second tour of duty, he was assigned as assistant 
operations chief in charge of combat training at Camp 
Lejeune, North Carolina, where he instructed in the use of 
all combat weapons and spent most of his time on the weapons 
range.  After evaluating the Veteran, Dr. H.C.M. diagnosed 
the Veteran with PTSD due to combat stress in Lebanon.  Dr. 
H.C.M. stated that the elements of PTSD had developed after 
the Veteran's first tour of duty and resolved after a few 
months, but his second tour of 

duty was more stressful in some respects.  He also stated 
that the Veteran's subsequent service on the firing range 
kept the Beirut experiences alive and eventually began to 
create auditory and visual hallucinations.  

The evidentiary record contains additional medical records 
which also reflect a diagnosis of PTSD.  The diagnosis was 
continued by Captain M.J.M., a psychiatrist who evaluated the 
Veteran at Nunson Army Community Hospital at Fort 
Leavenworth.  Captain M.J.M. noted that the Veteran's PTSD 
was manifested by nightmares, flashbacks, intrusive thoughts 
about his service in Lebanon, and depressed mood, as well as 
difficulty falling asleep, hypervigilance, increased startle 
response, and increased irritability.  See medical records 
dated September 1990 to February 1994.  In addition, Dr. 
H.C.M. evaluated the Veteran again in September 1994 and 
continued his diagnosis of PTSD, although he said the 
Veteran's condition had improved.  Dr. H.C.M. noted that the 
Veteran still experienced audio hallucinations, but no longer 
experienced nightmares or flashbacks.  

More recently, the Veteran was afforded a VA examination in 
March 2007 in order to determine whether he has a current 
diagnosis of PTSD related to his in-service stressors.  After 
reviewing the claims file, noting his reported stressors and 
previous diagnoses of PTSD, and conducting a mental status 
evaluation, the VA examiner diagnosed the Veteran with PTSD.  
The examiner reported the Veteran's primary stressors related 
to the diagnosis, the worst of which was his military support 
duty following the Marine Corps barracks bombing.  The VA 
examiner also noted the Veteran's symptoms, including 
nightmares resulting in night sweats, audio hallucinations, 
and history of inappropriate behavior, but he also noted that 
some of the Veteran's symptoms had subsided, namely visual 
hallucinations and flashbacks.  

In October 2008, the Board requested an expert medical 
opinion regarding whether the Veteran currently has PTSD due 
to in-service stressors.  In December 2008, a VA psychiatrist 
reviewed the Veteran's claims file, noted his military and 
psychiatric history, and determined the Veteran does not have 
PTSD, particularly PTSD related to the Beirut bombing or the 
events thereafter.  The reviewing VA psychiatrist did note 
the Veteran's symptoms of difficulty getting along at work 
because of an inability to bond and connect, self-isolation, 
anxiety, depression, and moodiness.  However, the reviewer 
noted that the Veteran's recollections or avoidance of 
thoughts of the Beirut bombing do not dominate past or 
present documentations.  As to the symptoms mentioned 
previously, the psychiatrist noted that, while they are 
consistent with a PTSD diagnosis, they are also symptoms of a 
host of other conditions, including extended incarceration.  
In sum, the reviewing VA psychiatrist rendered the opinion 
that it is very unlikely that a diagnosis of PTSD can be 
justified based on the primary trauma of the observations and 
cleanup after the Beirut bombing, and that it is unlikely 
that a PTSD diagnosis can be justified based upon the trauma 
of demonstrations in front of the hotel/British Embassy.  

The Board has carefully considered the evidence both for and 
against the Veteran's claim.  In evaluating the ultimate 
merit of this claim, the Board ascribes more probative weight 
to the opinion rendered by the VA psychiatrist in December 
2008.  The opinion rendered by the psychiatrist is based on a 
thorough review of the claims file, and the psychiatrist 
noted the specific indicative symptoms of PTSD which the 
Veteran did not present, i.e., recollections of or avoidance 
of thoughts of the Beirut bombing.  The Board notes the 
evidence shows the Veteran has consistently complained of 
nightmares, including at the March 2007 VA examination, which 
is sufficient evidence of recollections of the traumatic 
event.  Therefore, the portion of the December 2008 VA 
opinion which addresses the lack of recollections of the 
traumatic event is afforded lessened probative value.  

Nevertheless, the Board finds the December 2008 opinion to be 
probative, because the evidentiary record does not contain 
sufficient evidence of persistent avoidance of stimuli 
associated with the in-service trauma.  Indeed, specific 
evidence of avoidance symptoms is not shown in the 
preponderance of the evidence.  See medical opinions from Dr. 
H.C.M. dated September 1989 and September 1994; see also 
medical records from Captain M.J.M. dated September 1990 to 
February 1994; March 2007 VA examination report; December 
2008 VA opinion.  The preponderance of the evidence contains 
no report of efforts to avoid thoughts, feelings, or 
conversations associated with the in-service stressors, 
efforts to avoid activities, places, or people that arouse 
recollections of the stressors, or an inability to recall an 
important aspect of the trauma.  

The Board does consider the other medical evidence of record 
to be competent medical evidence.  However, the Board 
ascribes lessened probative value to the other medical 
opinions and examinations of record, because they do not 
adequately discuss the symptoms exhibited by the Veteran 
which may be consistent with the PTSD diagnosis.  In this 
regard, the Board notes that both Dr. H.C.M. and Captain 
M.J.M. reported the Veteran's various symptoms in their 
medical reports, but neither clinician addressed the lack of 
persistent avoidance symptomatology.  With respect to the 
evidence dated during the appeal period, namely the March 
2007 VA examination, the Board finds the examination report 
does not provide the specific symptoms which meet the 
criteria for PTSD under the DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  

Although the March 2007 VA examination report lists general 
symptoms of persistent re-experiencing of the traumatic 
event, persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness, and persistent 
symptoms of increased arousal, the Board notes the 
examination report does not list any specific symptoms 
currently manifested by the Veteran which show he has 
persistent re-experiencing of the traumatic event, persistent 
avoidance of stimuli associated with the trauma, or 
persistent symptoms of increased arousal.  In sum, the Board 
finds that, although there is evidence of record which 
contains a diagnosis of PTSD, the evidence does not 
adequately establish that the Veteran has symptoms which meet 
the criteria to be considered for a diagnosis of PTSD.  See 
medical reports from Dr. H.C.M. in September 1989 and 
September 1994; Captain M.J.M. dated from September 1990 to 
February 1994; March 2007 VA examination report; see also 
38 C.F.R. §  4.125(a).     

Therefore, the Board ascribes the most probative weight to 
the December 2008 VA opinion, which specifically ruled out 
PTSD as a diagnosis after thorough evaluation of the record 
and examination of the Veteran.  Accordingly, the Board finds 
that the most competent and probative evidence of record 
preponderates against a finding that the Veteran has a 
current diagnosis of PTSD related to his in-service 
stressors.  

In making this determination, the Board notes that the 
December 2008 opinion is supported by the other evidence 
record.  In this regard, the Board finds it probative that 
the evidentiary record does not contain complaints, 
treatment, or findings related to PTSD, or any symptoms 
associated therewith, until after the Veteran's overseas 
military service, the intervening criminal offense at a 
military base in the U.S., and his subsequent court-martial 
and imprisonment.  The Board also finds it probative that an 
independent psychiatrist, deemed an expert in evaluating 
PTSD, reviewed the Veteran's claims file and specifically 
ruled out PTSD, while identifying the specific symptoms of 
PTSD which the Veteran did not present.  In fact, the 
psychiatrist noted that a number of his complaints, although 
they may be consistent with a PTSD diagnosis, are also 
symptoms of a host of other conditions, including extended 
incarceration.  As reported above, the Veteran was imprisoned 
from December 1988 to January 2004 following his court-
martial conviction and, because no portion of that time 
period was during military service under honorable 
conditions, the adverse effects on his mental health 
consequent to his incarceration may not be considered in this 
claim.

The Board further notes that the December 2008 review by the 
VA psychiatrist noted the Veteran had a mental disorder with 
quasi-dissociative/psychotic features, which may be 
consistent with a diagnosis of mixed paraphilia; however, the 
psychiatrist did not relate any of the Veteran's mental 
disorders to military service.  

Having found that the most competent and probative evidence 
of record preponderates against a finding that the Veteran 
has a competent diagnosis of PTSD, the Veteran's claim must 
be denied.  Without proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
We recognize that the Court of Appeals for Veterans Claims 
has held that the presence of a chronic disability at any 
time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, 
however, while the evidentiary record contains a diagnosis of 
PTSD rendered during the appeal period, the Board has 
ascribed lessened probative value to that diagnosis, as 
opposed to the other competent medical evidence, because of 
the lack of supporting symptomatology.  

The Board does not doubt that the Veteran sincerely believes 
he has PTSD related to his military service; however, the 
most competent and probative medical evidence of record is 
against finding that he has PTSD associated with his military 
service.  In addition, although there are situations in which 
lay evidence can be sufficient to establish a diagnosis of a 
disorder when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional, see Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), there is no indication that the 
Veteran herein has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, his statements as to the relationship 
between his PTSD and military service are not considered 
competent evidence.  

Moreover, the evidence does not indicate, nor is it 
contended, that the Veteran has an acquired psychiatric 
disorder other than PTSD (e.g., a psychotic disorder) which 
is related to his honorable period of active military service 
or was manifested within the one-year presumptive period 
thereafter.  The service records relevant to that period are 
devoid of any symptoms, findings, or treatment for 
psychiatric problems, and the first indication of mental 
abnormality is not shown until years after his honorable 
service period had ended.  Furthermore, no competent medical 
professional has linked any non-PTSD psychiatric disorder to 
service.  

Based on the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


